NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CEDRIC CLARIDY, DOC #S05766,             )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-4072
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed July 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Stephen M. Walker,
Judge.




PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS and LUCAS, JJ., Concur.